DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 4 is cancelled.
Claims 1-3 and 5-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 12/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10390151 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 12/24/2020, with respect to claims 1 and 15 have been fully considered and are persuasive in view of new amendments to the claims.  The rejections of claims 1 and 15 have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Neumeyer (US PUB 20110293123) discloses a hearing aid comprising: a microphone, a processing unit for compensating a hearing loss of a user; a receiver configured to convert the processed output signal into an audio output signal; and a wireless radio receiver unit configured to receive information from a wireless network.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: wherein the processing unit is configured to determine a location of the wireless network based on the information received from the wireless network; wherein the processing unit is configured to determine whether the determined location matches with a predetermined location stored in a memory of the hearing aid; wherein the processing unit is configured to determine a sound processing profile based on the determined location of the wireless network; and wherein the processing unit is configured to provide the processed output signal based on the determined sound processing profile; and wherein the hearing aid is configured to receive the information from the wireless network without using an electronic device of the user, and wherein the processing unit is configured to determine the location of the wireless network based on the information that is received by the hearing aid without using the electronic device of the user.

Claims 2-3, 5-14 and 18-19 are allowed based on their respective dependency from claim 1.

Claim 15 recites similarly allowable limitations as claim 1, thus claim 15 is allowed for the same reason as claim 1 above. 

Claims 16-17 and 20 are allowed based on their respective dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/OYESOLA C OJO/Primary Examiner, Art Unit 2654